      Case 3:17-cv-04701-WHO Document 139 Filed 10/12/18 Page 1 of 6



 1    JOSEPH H. HUNT
      Assistant Attorney General
 2    ALEX G. TSE
 3    Acting United States Attorney
      JOHN R. TYLER
 4    Assistant Director
      W. SCOTT SIMPSON (Va. Bar #27487)
 5    Senior Trial Counsel
      Department of Justice, Civil Division
 6    318 South Sixth Street, Room 244
 7    Springfield, Illinois 62701
      Telephone: (202) 514-3495
 8    Facsimile: (217) 492-4888
      E-mail:       scott.simpson@usdoj.gov
 9    COUNSEL FOR DEFENDANTS
      (See signature page for parties represented.)
10
11                              IN THE UNITED STATES DISTRICT COURT

12                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                        SAN FRANCISCO DIVISION
14
                                                       No. 3:17-cv-04701-WHO
      STATE OF CALIFORNIA, ex rel. XAVIER
15    BECERRA, Attorney General of the State of        DEFENDANTS’ NOTICE OF MOTION
      California,
16                                                     AND MOTION TO ALTER OR AMEND
                            Plaintiff,                 JUDGMENT AND ORDER OF OCTOBER
17                  v.                                 5, 2018; MEMORANDUM OF POINTS
                                                       AND AUTHORITIES
18    JEFFERSON B. SESSIONS III, Attorney
      General of the United States, et al.,            November 28, 2018
19
                                                       2:00 p.m.
20                          Defendants.

21
22                NOTICE OF MOTION AND MOTION TO ALTER OR AMEND
23                             JUDGMENT AND ORDER
            PLEASE TAKE NOTICE that on Wednesday, November 28, 2018, at 2:00 p.m., or as
24
     soon thereafter as counsel may be heard, before The Honorable William H. Orrick, in Courtroom
25
     2, 17th Floor, of the United States Courthouse, 450 Golden Gate Avenue, San Francisco,
26
     California, the defendants will move, and hereby do move, to alter or amend the Court’s
27
     Judgment and Order of October 5, 2018. Dkt. No. 138. This motion is based on the following
28
     Defs’ Motion: Alter/Amend Judgment
     No. 3:17-cv-04701-WHO
      Case 3:17-cv-04701-WHO Document 139 Filed 10/12/18 Page 2 of 6



 1   Memorandum of Points and Authorities, the evidence and records on file in this action, and any
 2   other written or oral evidence or argument that may be presented at or before the time this motion
 3   is heard.
 4                       MEMORANDUM OF POINTS AND AUTHORITIES
 5                                           INTRODUCTION
 6          On October 5, 2018, this Court entered a final Judgment and Order in favor of the
 7   plaintiff. Defendants seek to amend the Court’s Judgment and Order in three respects: First, the
 8   “Mandatory Injunction” within the judgment currently requires the defendants to issue certain
 9   grant awards “without the enjoined conditions,” whereas, in order to avoid precluding meaningful
10   appellate review, the judgment should only proscribe enforcing the conditions. Second, para-
11   graph 3 of the “Permanent Injunction” in the judgment enjoins “[w]ithholding, terminating, or
12   clawing back” any 2017 Byrne JAG or COPS funding “on account of the State’s Statutes or
13   policies implementing the State’s Statutes,” whereas the judgment should only preclude taking
14   such actions on account of any of the challenged conditions and based on the California statutes
15   involved in this action. And third, paragraph 5 of the Permanent Injunction enjoins “[e]nforcing
16   8 U.S.C. § 1373 against any California state entity or political subdivision,” which should be
17   modified to make clear that it only precludes requiring compliance with Section 1373 itself as a
18   grant condition, not with any similar, independent grant condition based on other statutory
19   authority.
20                                              ARGUMENT
21          Rule 59(e) of the Federal Rules of Civil Procedure permits a district court to alter or
22   amend a judgment on motion made within twenty-eight days after entry of the judgment. Such a
23   motion may be granted “if (1) the district court is presented with newly discovered evidence,
24   (2) the district court committed clear error or made an initial decision that was manifestly unjust,
25   or (3) there is an intervening change in controlling law.” Zimmerman v. City of Oakland, 255
26   F.3d 734, 740 (9th Cir. 2001). For the reasons explained below, it would be “manifestly unjust”
27   not to modify the Court’s Judgment and Order of October 5, 2018, as sought in Parts I, II, and III
28
                                                       2
      Defs’ Motion: Alter/Amend Judgment
      No. 3:17-cv-04701-WHO
          Case 3:17-cv-04701-WHO Document 139 Filed 10/12/18 Page 3 of 6



 1   below. Additionally, given that certain aspects of paragraphs 3 and 5 in the “Permanent
 2   Injunction” extend beyond plaintiff’s claims and the relief sought, those aspects of the judgment
 3   exceed the Court’s jurisdiction, such that it would be “clear error” not to modify the judgment as
 4   sought in Parts II and III below. See Round Valley Indian Hous. Auth. v. Hunter, 907 F. Supp.
 5   1343, 1346 (N.D. Cal. 1995) (noting that “jurisdiction is limited to those claims pleaded in the
 6   complaint”); accord Howard v. DeAzevedo, No. 1:11-CV-00101-AWI, 2013 WL 6185164, at *2
 7   (E.D. Cal. Nov. 26, 2013 (“[T]he Court's jurisdiction is limited to adjudicating Plaintiff’s legal
 8   claims in this action.”).
 9   I.       The Judgment Should be Modified to Enjoin Enforcing
              (But Not to Enjoin Including) the Challenged Conditions
10
              As currently written, the Court’s Judgment and Order requires the defendants to issue the
11
     subject Fiscal Year 2017 awards under the Edward Byrne Memorial Justice Assistance Grant
12
     Program “without the enjoined conditions.” When the Office of Justice Programs issues a grant
13
     award, it transmits award documents setting forth the conditions that govern the award (e.g., Dkt.
14
     No. 125, Ex. A). The award documents govern the award like a contract, and only the conditions
15
     that are included in the award can be enforced. As noted in the Court’s opinion, other district
16
     courts have enjoined the subject grant conditions. The government has appealed the injunctions
17
     in all of those cases. In order to preserve the government’s rights on appeal, the orders in those
18
     cases have proscribed “using” or “enforcing” the conditions, and OJP has issued the award
19
     documents with the challenged conditions but with an acknowledgement that – as a result of a
20
     severability condition included in all Byrne JAG awards1 – the conditions are not an enforceable
21
     part of the award so long as they are unenforceable under a binding court order. Here, if the
22
     subject conditions are not included in the 2017 award documents, OJP would be unable to enforce
23
     the conditions even if defendants prevail on appeal.
24
25
              1
               See, e.g., Dkt. No. 125, Ex. B at 2 (“Should any provision of a requirement of this award
26   be held to be invalid or unenforceable by its terms, that provision shall first be applied with a
     limited construction so as to give it the maximum effect permitted by law. Should it be
27   held, instead, that the provision is utterly invalid or -unenforceable, such provision shall be
28   deemed severable from this award.”).
                                                         3
       Defs’ Motion: Alter/Amend Judgment
       No. 3:17-cv-04701-WHO
       Case 3:17-cv-04701-WHO Document 139 Filed 10/12/18 Page 4 of 6



 1          Therefore, defendants respectfully request that the second sentence of the “Mandatory
 2   Injunction” in the Court’s judgment be modified to read, “I hereby ORDER defendants to issue
 3   without further delay the fiscal year 2017 JAG awards, without enforcement of the enjoined
 4   conditions, and JAG funding, upon a jurisdiction’s acceptance of the award, to the California
 5   Board of State and Community Corrections, and all California political subdivisions that applied
 6   for JAG.”
 7   II.    The Judgment Should be Modified to Permit Other, Lawful
            Grant Conditions Based on California Statutes
 8
            As currently written, paragraph 3 of the “Permanent Injunction” in the Court’s judgment
 9
     enjoins defendants from “[w]ithholding, terminating, or clawing back JAG or COPS funding
10
     from, or disbarring or making ineligible for JAG or COPS, any California state entity or any
11
     California political subdivision on account of the State’s Statutes or policies implementing the
12
     State’s Statutes” (emphasis added). Although an earlier paragraph of the Judgment and Order
13
     refers to “[t]he State’s TRUST, TRUTH, Values Act, and Shield Confidentiality Statutes,” the
14
     Permanent Injunction does not define “State’s Statutes.” Also, paragraph 3 is not limited to the
15
     immigration-related conditions at issue here.
16
            The plaintiff challenged certain FY 2017 immigration-related grant conditions and sought
17
     an injunction against the withholding of grant funds based on the TRUST Act, the TRUTH Act,
18
     the California Values Act, and certain specific confidentiality statutes. Defendants submit that
19
     the Court’s judgment should be limited to this context. As currently written, for example, this
20
     portion of the judgment could be read to prohibit enforcement of any grant condition based on
21
     any California statutes. Further, the Court’s judgment prohibits enforcement of valid conditions
22
     that are different from the challenged conditions – and were not considered by the Court – based
23
     on the statutes cited by the plaintiff. Therefore, defendants respectfully request that paragraph 3
24
     of the “Permanent Injunction” in the Court’s judgment be modified to read, “Withholding,
25
     terminating, or clawing back JAG or COPS funding from, or disbarring or making ineligible for
26
     JAG or COPS, any California state entity or any California political subdivision on account of
27
     any grant condition challenged in this lawsuit and based on the TRUST Act, Cal. Gov’t Code §§
28
                                                      4
      Defs’ Motion: Alter/Amend Judgment
      No. 3:17-cv-04701-WHO
      Case 3:17-cv-04701-WHO Document 139 Filed 10/12/18 Page 5 of 6



 1   7282-7282.5; the TRUTH Act, Cal. Gov’t Code §§ 7283-7283.2; the California Values Act, Cal.
 2   Gov’t Code §§ 7284-7284.12; California Penal Code §§ 422.93, 679.10, or 679.11; California
 3   Code of Civil Procedure § 155; or California Welfare and Institutions Code §§ 827 or 831, or
 4   based on policies implementing these statutes.”
 5   III.   The Judgment Should be Clarified to Permit Independent
            Grant Conditions that Incorporate the Terms of 8 U.S.C.
 6          § 1373 Based on Other Statutory Authority
 7          As currently written, paragraph 5 of the Permanent Injunction enjoins defendants from

 8   “[e]nforcing 8 U.S.C. § 1373 against any California state entity or political subdivision.” The

 9   plaintiff in this action challenged certain specific FY 2017 grant conditions, and the Court

10   considered whether certain specific federal statutes authorized the defendants to impose those

11   conditions. The judgment should be limited to that context, and should not enjoin the defendants

12   from imposing other grant conditions based on other statutory authority, including, where

13   relevant authority exists, an independent grant condition that incorporates the terms of Section

14   1373. The Court addressed this issue in footnote 3 of its opinion:

15          DOJ also asks the court to consider whether Section 1373’s language can operate
            as an independent grant condition regardless of the validity of Section 1373.
16          Because I do not find that the Byrne JAG statute or Section 10102(a)(6) provided
            independent authority for the Attorney General to impose the conditions, it follows
17          that there would not be authority to impose a separate grant condition identical to
18          Section 1373’s terms, without an act of Congress.
     Dkt. No. 137 at 30 n.3. Nevertheless, paragraph 5 could be read to prohibit implementing such an
19
     independent condition based on statutory authorities other than those considered by the Court.
20
            Therefore, defendants respectfully request that paragraph 5 of the “Permanent Injunction”
21
     in the judgment be modified to read, “Requiring compliance with 8 U.S.C. § 1373 as a grant
22
     condition against any California state entity or political subdivision based on 34 U.S.C.
23
     § 10102(a)(6) or 34 U.S.C. § 10153(A)(5)(D).”
24
                                              CONCLUSION
25
            For the foregoing reasons, defendants respectfully request that the Court alter or amend its
26
     Judgment and Order of October 5, 2018, as described above.
27
28
                                                       5
      Defs’ Motion: Alter/Amend Judgment
      No. 3:17-cv-04701-WHO
      Case 3:17-cv-04701-WHO Document 139 Filed 10/12/18 Page 6 of 6



 1   Dated: October 12, 2018
 2                                         Respectfully submitted,
 3
                                           JOSEPH H. HUNT
 4                                         Assistant Attorney General

 5                                         ALEX G. TSE
                                           United States Attorney
 6
 7                                         JOHN R. TYLER
                                           Assistant Director
 8
                                           /s/ W. Scott Simpson
 9
                                           W. SCOTT SIMPSON (Va. Bar #27487)
10
11                                         Department of Justice, Civil Division
                                           318 South Sixth Street, Room 244
12                                         Springfield, Illinois 62701
                                           Telephone: (202) 514-3495
13                                         Facsimile: (217) 492-4888
                                           E-mail:       scott.simpson@usdoj.gov
14
15                                         COUNSEL FOR DEFENDANTS

16                                         JEFFERSON B. SESSIONS III, Attorney
                                           General of the United States; MATT M.
17                                         DUMMERMUTH, Principal Deputy Assistant
                                           Attorney General; PHIL E. KEITH, Director,
18
                                           Office of Community Oriented Policing
19                                         Services; and U.S. DEPARTMENT OF JUSTICE

20
21
22
23
24
25
26
27
28
                                           6
      Defs’ Motion: Alter/Amend Judgment
      No. 3:17-cv-04701-WHO
